Case 2:10-cv-00258-JRG Document 689 Filed 04/09/19 Page 1 of 2 PageID #: 15973



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 RMAIL LIMITED,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 AMAZON.COM, INC., PAYPAL, INC.,                   §     CIVIL ACTION NO. 2:10-CV-00258-JRG
 SOCIETY FOR WORLDWIDE                             §     (Lead Case)
 INTERBANK FINANCIAL                               §
 TELECOMMUNICATION SCRL (SWIFT),                   §
                                                   §
 DOCUSIGN, INC.,                                         CIVIL ACTION NO. 2:11-CV-00299-JRG
                                                   §
                                                         (Member Case)
                                                   §
                                                   §
 RIGHT SIGNATURE, LLC, FARMERS                     §     CIVIL ACTION NO. 2:11-CV-00300-JRG
 GROUP, INC., FARMERS INSURANCE                    §     (Member Case)
 COMPANY, INC.,                                    §
                                                   §
 ADOBE SYSTEMS INCORPORATED,                             CIVIL ACTION NO. 2:11-CV-00325-JRG
                                                   §
 ECHOSIGN, INC.,                                         (Member Case)
                                                   §
                Defendants.                        §
                                             ORDER

       Before the Court is the Parties’ Joint Motion to Joint Motion for Expedited Briefing

Schedule Related to (1) Defendants’ Motion to Strike Portions of Plaintiffs’ Expert Reports, and

(2) Plaintiffs’ Motion for Leave (“the Motion”). (Dkt. No. 687). Pursuant to local rule CV-7(e),

the Parties ask for an expedited briefing schedule for the Defendants’ Opposed Motion to Strike

Portions of the Expert Report of Dr. Kevin Almeroth (Dkt. No. 686) and for Plaintiffs’ Motion for

Leave to Assert Additional Patent Claims (Dkt. No. 688). Having considered the Motion, the Court

finds it should be and hereby is GRANTED. Accordingly, the Parties are ORDERED to conform

filing deadlines to the schedule set forth in the Motion. (Dkt. No. 687 at 2).
Case 2:10-cv-00258-JRG Document 689 Filed 04/09/19 Page 2 of 2 PageID #: 15974




      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 9th day of April, 2019.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE




                                        2
